Trumbull App. No. 2015-T-0007, 2017-Ohio-702. On review of an order certifying a conflict. The court determines that a conflict exists. The parties are ordered to brief the issue stated at page 5 of the court of appeals’ entry filed May 4, 2017: “Does the tort of intentional interference with or destruction of evidence include claims alleging interference with or concealment of evidence that disrupt a plaintiffs underlying case? Or, is the tort of intentional interference with or destruction of evidence limited to claims that allege evidence is physically altered or destroyed?”
The conflict cases are O’Brien v. Olmsted Falls, 8th Dist. Cuyahoga Nos. 89966 and 90336, 2008-Ohio-2658, Allstate Ins. Co. v. QED Consultants, 5th Dist. Knox No. 09CA14, 2009-Ohio-4896, and McGuire v. Draper, Hollenbaugh & Briscoe Co., L.P.A., 4th Dist. Highland No. 01CA21, 2002-Ohio-6170.
The clerk shall issue an order for the transmittal of the record from the court of appeals for Trumbull County.
O’Donnell and Kennedy, JJ., dissent.